DETAILED ACTION
This action is in response to the claims filed 15 May 2019 for application 16/413,085 filed 15 May 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, lines 4-5,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 1, line 13,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 7, lines 6-7,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 8, line 7,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 9, line 2, transactions in, comprising should read “transactions, comprising”
Claim 9, lines 6-7,  each of said machine learning models
Claim 9, line 13,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 9, lines 14-15,  store into the memory should, for clarity, read “store the fraud score into the memory”
Claim 14, line 1, configured to should, for consistency, read, “configured to:” [semicolon should be added after “to”]
Claim 15, lines 6-7,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 16, line 7,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 17, lines 5-6,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claim 17, line 12,  each of said machine learning models should, for consistency, read “each of said plurality of machine learning models”
Claims 2-8, 10-16, 18-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 7-9, 15-17
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, 17 recite the new transaction (Claim 1, line 15; Claim 9, line 16; Claim 17, line 14) while failing to provide proper antecedent basis. It is suggested that the term be amended to recite “a new transaction.” Correction or clarification is required.

Claims 4-6 recite wherein the modeling further comprises ... while failing to provide proper antecedent basis for “the modeling.” As recited in claim 1, the plurality of machine learning models is generated, not modeled. It is suggested that the claims be amended to recite “wherein the generating of said plurality of machine learning models comprises ...” Correction or clarification is required.

Claims 7-8, 15-16 recite ... based on the updates... while failing to provide proper antecedent basis for the updates. It is suggested that the claims be amended to recite “... based on the updating...” Correction or clarification is required.

Claims 2-8, 10-16, 18-20 are rejected under 35 U.S.C 112(b) due to their dependence, either directly or indirectly, on claims 1, 4-9, 15-17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4, 6, 9, 12, 14, 17, 20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of generating ... a plurality of machine learning models, each of said machine learning models is configured to run simultaneously in parallel independent of each other, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user creating a plurality of models.
The limitation of tracking ... activities of the customer during a new transaction authorization process and generating a transaction data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of integrating ... the transaction data with the historical aggregate data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "integrating" in the context of this claim encompasses the user combining data.
The limitation of executing each of said machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "executing" in the context of this claim encompasses the user implementing the created models.
The limitation of determining ... whether the new transaction is fraudulent based on the generated fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user making a decision regarding fraud based on a result value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – one or more processors, one or more memories, plurality of databases. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – plurality of machine learning models. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites generating ... historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of one or more processors, one or more memories, a plurality of databases, a plurality of machine learning models and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial 

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "model" in the context of this claim encompasses the user creating a plurality of models.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – predictive model markup language (PMML) as an open source framework. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of predictive model markup language (PMML) as an open source framework amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of using any one of the following as an open source framework to model each of said plurality of machine learning models: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "model" in the context of this claim encompasses the user creating a plurality of models.

Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – Java Spring Boot, Cassandra, LogStash, Kibana, or Kafka as an open source framework. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of Java Spring Boot, Cassandra, LogStash, Kibana, or Kafka as an open source framework amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of generate a plurality of machine learning models, each of said machine learning models is configured to run simultaneously in parallel independent of each other, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses the user creating a plurality of models.
The limitation of track activities of the customer during a new transaction authorization process and generating a transaction data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “track” and "generate" in the context of this claim encompasses the user monitoring a customer and creating data about the customer’s actions.
The limitation of integrate the transaction data with the historical aggregate data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "integrate" in the context of this claim encompasses the user combining data.
The limitation of execute each of said machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed 
The limitation of determine whether the new transaction is fraudulent based on the generated fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses the user making a decision regarding fraud based on a result value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processor, memory, plurality of databases. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – plurality of machine learning models. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites generate historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions; ... store into memory, which is simply receiving and storing data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, a memory, a plurality of databases, a plurality of machine learning models, and receiving and storing data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data and storing or retrieving data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of model each of said plurality of machine learning models by using predictive model markup language (PMML) as an open source framework, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – predictive model markup language (PMML) as an open source framework. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of predictive model markup language (PMML) as an open source framework amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of model each of said plurality of machine learning models by using any one of the following as an open source framework: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "model" in the context of this claim encompasses the user creating a plurality of models.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – Java Spring Boot, Cassandra, LogStash, Kibana, or Kafka as an open source framework. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of Java Spring Boot, Cassandra, 

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a directed to a computer readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer readable medium ... for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of generating a plurality of machine learning models, each of said machine learning models is configured to run simultaneously in parallel independent of each other, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user creating a plurality of models.
The limitation of tracking activities of the customer during a new transaction authorization process and generating a transaction data
The limitation of integrating the transaction data with the historical aggregate data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "integrating" in the context of this claim encompasses the user combining data.
The limitation of executing each of said machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "executing" in the context of this claim encompasses the user implementing the created models.
The limitation of determining whether the new transaction is fraudulent based on the generated fraud score, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user making a decision regarding fraud based on a result value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – non-transitory computer readable medium, instructions, processor, plurality of databases. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic plurality of machine learning models. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites generating historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, instructions, a processor, a plurality of databases, a plurality of machine learning models and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer readable medium ... for implementing a fraud machine learning model execution module to detect fraudulent transactions.
The limitation of using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "model" in the context of this claim encompasses the user creating a plurality of models.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – predictive model markup language (PMML) as an open source framework. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of predictive model markup language (PMML) as an open source framework amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute, Akli (US 2019/0095924 A1 - Fast Access Vectors in Real-Time Behavioral Profiling in Fraudulent Financial Transactions, hereinafter referred to as "Adjaoute") in view of Malhotra et al. (US 2017/0364918 – Systems and Methods for Budget, Financial Account Alerts Management, Remedial Action Controls and Fraud Monitoring, hereinafter referred to as “Malhotra”).

Regarding claim 1, Adjaoute teaches a method for implementing a fraud machine learning model execution module to detect fraudulent transactions (Adjaoute, ¶0010 – teaches an artificial intelligence fraud management system) by utilizing one or more processors and one or more memories (Adjaoute, ¶0010 – teaches computer file system; Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]), the method comprising: 
generating, by one or more processors (Adjaoute, ¶0034-0054, Figs 2A-2B – teaches current ADS system), a plurality of machine learning models (Adjaoute, ¶0063 – teaches a variety of fraud models with each fraud model including a hybrid of AI classification models; see also Adjaoute, Figs. 3-4), each of said machine learning models is configured to run simultaneously in parallel independent of each other (Adjaoute, ¶¶0064-0066 – teaches a real-time fraud model comprising a plurality of classification models operating simultaneously, in parallel and independent of each other; see also, Adjaoute, Fig. 4; Adjaoute, ¶¶0055-0063 – teaches generating and training fraud models; Adjaoute, Fig. 3); 
generating, by the one or more processors (Adjaoute, ¶0034-0054, Figs 2A-2B – teaches current ADS system), historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions (Adjaoute, ¶¶0091-0092 – teaches generating smart-agent profiles from historical data stored in databases; see also Adjaoute, ¶0098-0099; Adjaoute, Figs. 1, 3-4); 
tracking, by the one or more processors (Adjaoute, ¶0034-0054, Figs 2A-2B – teaches current ADS system), activities of the customer during a new transaction authorization process and generating a transaction data (Adjaoute, ¶0064 – teaches taking raw transaction data for a new transaction and filtering data points relevant to fraud [generating transaction data]; see also Adjaoute, Figs. 1, 4); 
integrating, by the one or more processors (Adjaoute, ¶0034-0054, Figs 2A-2B – teaches current ADS system), the transaction data with the historical aggregate data (Adjaoute, ¶¶0065-0066 – teaches determining a fraud score by integrating the new transaction data with the smart agent data [historic data]; see also, Adjaoute, ¶0098 – teaches updating the smart agent profiles [historic data] in real time using the new transaction data; see also Adjaoute, Fig. 4, 412-418); 
executing each of said machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score (Adjaoute, ¶0066 – teaches the classification models and smart agents all produce independent and separate fraud scores for a given new transaction and a weighted summation of fraud scores is generated as a final fraud score; see also Adjaoute, Fig. 4).
While Adjaoute teaches generating a fraud score for a real-time transaction, Adjaoute does not explicitly teach determining, by the one or more processors, whether the new transaction is fraudulent based on the generated fraud score.
Malhotra teaches determining, by the one or more processors (Malhotra, ¶0077 – teaches fraud platform processors), whether the new transaction is fraudulent based on the generated fraud score (Malhotra, ¶0071 – teaches determining fraudulent transactions based on a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute with the teachings of Malhotra in order to provide enhanced 

Regarding claim 2, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. Malhotra further teaches authorizing the new transaction based on a determination that the fraud score is a value that is at or above a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute and Malhotra in order authorize or deny transactions based on a fraud score to prevent real-time fraud attacks (Malhotra, ¶0070).

Regarding claim 3, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. Malhotra further teaches denying the new transaction based on a determination that the fraud score is a value that is below a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]).


Regarding claim 9, Adjaoute teaches a system for implementing a fraud machine learning model execution module to detect fraudulent transactions (Adjaoute, ¶0010 – teaches an artificial intelligence fraud management system) in, comprising: 
a processor (Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]); and 
a memory (Adjaoute, ¶0010 – teaches computer file system;), 
wherein the processor is configured to: 
generate a plurality of machine learning models (Adjaoute, ¶0063 – teaches a variety of fraud models with each fraud model including a hybrid of AI classification models; see also Adjaoute, Figs. 3-4), each of said machine learning models is configured to run simultaneously in parallel independent of each other (Adjaoute, ¶¶0064-0066 – teaches a real-time fraud model comprising a plurality of classification models operating simultaneously, in parallel and independent of each other; see also, Adjaoute, Fig. 4; Adjaoute, ¶¶0055-0063 – teaches generating and training fraud models; Adjaoute, Fig. 3); 
generate historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions (Adjaoute, ¶¶0091-0092 – teaches generating smart-agent profiles from historical data stored in databases; see also Adjaoute, ¶0098-0099; Adjaoute, Figs. 1, 3-4); 
track activities of the customer during a new transaction authorization process and generating a transaction data (Adjaoute, ¶0064 – teaches taking raw transaction data for a new transaction ; 
integrate the transaction data with the historical aggregate data (Adjaoute, ¶¶0065-0066 – teaches determining a fraud score by integrating the new transaction data with the smart agent data [historic data]; see also, Adjaoute, ¶0098 – teaches updating the smart agent profiles [historic data] in real time using the new transaction data; see also Adjaoute, Fig. 4, 412-418); 
execute each of said machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score (Adjaoute, ¶0066 – teaches the classification models and smart agents all produce independent and separate fraud scores for a given new transaction and a weighted summation of fraud scores is generated as a final fraud score; see also Adjaoute, Fig. 4) ...
While Adjaoute teaches generating a fraud score for a real-time transaction, Adjaoute does not explicitly teach storing the fraud score in memory or determining, by the one or more processors, whether the new transaction is fraudulent based on the generated fraud score.
Malhotra teaches
execute each of said machine learning models (Malhotra, ¶0021 – teaches using a plurality of machine learning algorithms for the fraud platform) using the integrated transaction data (Malhotra, ¶0071 – teaches using new/current transaction data) and the historical aggregate data (Malhotra, ¶0070 – teaches using historical data) to generate a fraud score (Malhotra, ¶0071 – teaches generating a fraud score) and store into the memory (Malhotra, ¶0068 – teaches storing data associated with fraudulent transactions in the fraud database); and 
determine whether the new transaction is fraudulent based on the generated fraud score (Malhotra, ¶0071 – teaches determining fraudulent transactions based on a predetermined threshold).


Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra for the reasons set forth in the rejection of claim 2.

Regarding claim 11, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra for the reasons set forth in the rejection of claim 3.

Regarding claim 17, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Adjaoute further teaches a non-transitory computer readable medium (Adjaoute, ¶0010 – teaches computer file system;) configured to store instructions for implementing a fraud machine learning model execution module to detect fraudulent transactions, wherein when executed, the instructions cause a processor to perform (Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]) ...


Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra for the reasons set forth in the rejection of claim 2.

Regarding claim 19, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra for the reasons set forth in the rejection of claim 3.

Claims 4-5, 7-8, 12-13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute in view of Malhotra and further in view of Adjaoute, Akli (US 2016/0086185 A1 – Methods of Alerting Financial Channels About Risk in Real-Time, hereinafter referred to as “Akli”).

Regarding claim 4, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach wherein the modeling further comprises: using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models.
Akli teaches wherein the modeling further comprises: 
using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155).


Regarding claim 5, Adjaoute in view of Malhotra and further in view of Akli teaches all of the limitations of the method of claim 4 as noted above. Akli further teaches wherein the modeling further comprises: 
updating each of said plurality of machine learning models by automatically incorporating model changes, due to the integration of the transaction data with the historical aggregate data, without recoding the model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud model technologies when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder; Akli, ¶0266 - teaches updating 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute and Malhotra in order automatically update the models after each transaction to immediately help prevent fraud in other channels as well as the current channel (Akli, ¶0260).

Regarding claim 7, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. Adjaoute further teaches executing the new model in a simulation mode prior to executing each of said machine learning models (Adjaoute, ¶¶0042, 0049 – teaches simulating new models in real-time as part of model design/update).
However, Adjaoute in view of Malhotra does not explicitly teach updating each of said plurality of machine learning models by automatically incorporating model changes by using a predictive model markup language (PMML) as an open source framework; or generating a new model based on the updates.
Akli teaches 
updating each of said plurality of machine learning models by automatically incorporating model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member  by using a predictive model markup language (PMML) as an open source framework (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155); 
generating a new model based on the updates (Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, 0290 - teaches updating the plurality of algorithms that make up the model [Updating the pieces of the model creates a new model based on the updates]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Akli in order to stay ahead of criminal fraud to protect themselves and their customers while complying with regulations and mandates in the field of using machine learning to detect fraudulent transactions (Akli, ¶0004 – “Financial institutions are ever-increasingly challenged by constantly evolving forms of fraud that are arriving on more fronts than ever. Criminals are continually dreaming up new ways to stay one step ahead of law enforcement. Financial institutions must simultaneously protect their customers from fraud, protect themselves from fraud losses, and comply with increasing complex and difficult regulations and mandates.”).

Regarding claim 8, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach updating each of said plurality of machine learning models by automatically incorporating model changes by using a 
Akli teaches 
updating each of said plurality of machine learning models by automatically incorporating model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud model technologies when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder; Akli, ¶0266 - teaches updating smart agents using each activity; Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur; see also Akli, Figs. 11, 17, 19, 29) by using a predictive model markup language (PMML) as an open source framework (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155); 
generating a new model based on the updates (Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, 0290 - teaches updating the plurality of algorithms that make up the model [Updating the pieces of the model creates a new model based on the updates]); 
storing the new model onto a memory (Akli, ¶¶0113-0114 - teaches PMML files contain model descriptions and are stored in memory; Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, ; and 
utilizing the new model to retrain each of said machine learning models (Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Akli in order to stay ahead of criminal fraud to protect themselves and their customers while complying with regulations and mandates in the field of using machine learning to detect fraudulent transactions (Akli, ¶0004 – “Financial institutions are ever-increasingly challenged by constantly evolving forms of fraud that are arriving on more fronts than ever. Criminals are continually dreaming up new ways to stay one step ahead of law enforcement. Financial institutions must simultaneously protect their customers from fraud, protect themselves from fraud losses, and comply with increasing complex and difficult regulations and mandates.”).

Regarding claim 12, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 4.

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 5.

Regarding claim 15, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 7.

Regarding claim 16, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 8.

Regarding claim 20, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 4.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute in view of Malhotra and further in view of Pachauri et al. (US 2020/0252802 A1 – Apparatus and Method for Fraud Detection, hereinafter referred to as “Pachauri”).

Regarding claim 6, Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach wherein the modeling further comprises: using any one of the following as an open source framework to model each of said plurality of machine learning models: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka.
Pachauri teaches wherein the modeling further comprises: 
using any one of the following as an open source framework to model each of said plurality of machine learning models: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka (Pachauri, ¶0056 - teaches fraud detector detecting fraudulent subscriptions [transactions]; Pachauri, ¶0091 - 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Pachauri in order protect users and prevent service interruptions in the field of using machine learning to detect fraudulent transactions (Pachauri, ¶0031 – “Techniques as described herein can be used to combine various features relating to input requests (e.g., for content service subscriptions, for non-content service subscriptions, etc.) to detect whether any of the input requests is likely to be fraudulent or non-fraudulent. Under these techniques, a multi-prong approach can be used: to adapt to dynamic natures of complex fraudulent acts and situations involving click frauds, WAP frauds, frauds related to digital wallet services (e.g., Pay™, Apple Pay, Alipay, PayPal, etc.), frauds committed through mobile devices and mobile/web apps, static placement frauds, dynamic interactive frauds, etc.; to reduce or avoid charging users for services and/or products which the users do not intend to access and/or consume; to prevent service suspensions because of user complaints about fraudulent charges otherwise would be incurred as a result of undetected frauds; etc.”).

Regarding claim 14, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Pachauri for the reasons set forth in the rejection of claim 6.




Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                      

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122